
	
		I
		111th CONGRESS
		2d Session
		H. R. 6337
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Hensarling (for
			 himself, Mr. Bachus,
			 Mr. Garrett of New Jersey,
			 Mrs. Biggert,
			 Mr. Marchant,
			 Mr. Pitts,
			 Mr. Franks of Arizona,
			 Mrs. Blackburn,
			 Mr. Gingrey of Georgia,
			 Mr. Rooney,
			 Mr. Shadegg,
			 Mr. Kingston,
			 Mr. Price of Georgia,
			 Mr. Posey,
			 Mr. Pence,
			 Mr. Jordan of Ohio,
			 Mr. Gohmert,
			 Mr. Bishop of Utah,
			 Mr. Culberson,
			 Mr. Fleming,
			 Mr. Olson,
			 Mr. Issa, and
			 Mr. Akin) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to require each institution with outstanding assistance under the Troubled
		  Asset Relief Program to disclose such fact to the institution’s
		  customers.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Bailouts
			 Act.
		2.Disclosure
			 requirementSection 120 of the
			 Emergency Economic Stabilization Act of 2008 is amended by adding at the end
			 the following new subsection:
			
				(c)Disclosure
				requirement
					(1)In
				generalAfter the end of the 90-day period beginning on the date
				of the enactment of the Truth in Bailouts Act, each TARP recipient
				shall—
						(A)display at each
				place of business maintained by such recipient a sign or signs disclosing, in a
				clear and conspicuous manner, the following: This institution has
				received financial assistance from the Federal Government under the Troubled
				Asset Relief Program and has not yet repaid the taxpayers.; and
						(B)display such
				disclosure in a clear and conspicuous manner on the main page of such
				recipient’s internet website.
						(2)TARP recipient
				definedFor purposes of this subsection, the term TARP
				recipient means any financial institution in which the Treasury holds
				an equity or debt position acquired under
				TARP.
					.
		
